Exhibit 10.3
Execution Version





--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT


by and between

HI-CRUSH PROPPANTS LLC
and

HI-CRUSH PARTNERS LP
dated as of

August 9, 2016



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1
Definitions
3


Section 1.2
Rules of Construction
10


 
 
 
ARTICLE II
CONTRIBUTION; CLOSING
Section 2.1
The Contribution Transactions
10


Section 2.2
The Closing
11


Section 2.3
Earnout
12


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PROPPANTS
Section 3.1
Organization
13


Section 3.2
Authorization; Enforceability
13


Section 3.3
No Conflict
13


Section 3.4
Proppants Brokers’ Fees
14


Section 3.5
Proppants Credit Agreement
14


Section 3.6
Investment Intent
14


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO BLAIR
Section 4.1
Organization of Blair
15


Section 4.2
Capitalization
15


Section 4.3
Subsidiaries
16


Section 4.4
Financial Statements; Records; Undisclosed Liabilities
16


Section 4.5
Absence of Certain Changes
16


Section 4.6
Contracts
16


Section 4.7
Litigation
18


Section 4.8
Taxes
18


Section 4.9
Environmental Matters
18


Section 4.10
Legal Compliance; Permits
19


Section 4.11
Employees
19


Section 4.12
Reserve Engineer
19


Section 4.13
Title to Properties and Related Matters
19


Section 4.14
Insurance
21


Section 4.15
Brokers’ Fees
21





i



--------------------------------------------------------------------------------





 
 
Page


ARTICLE V
 
[Reserved]
21


 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
Section 6.1
Organization of the Partnership
21


Section 6.2
Authorization; Enforceability
22


Section 6.3
No Conflict
22


Section 6.4
Litigation
22


Section 6.5
Partnership Brokers’ Fees
22


 
 
 
ARTICLE VII
COVENANTS
Section 7.1
Blair Conduct of Business
23


Section 7.2
Third Party Approvals
23


Section 7.3
Financing
24


 
 
 
ARTICLE VIII
TAX MATTERS
Section 8.1
Tax Returns
24


Section 8.2
Transfer Taxes
25


Section 8.3
Tax Indemnity
25


Section 8.4
Scope
26


 
 
 
ARTICLE IX
CONDITIONS TO OBLIGATIONS
Section 9.1
[Reserved]
26


Section 9.2
Conditions to the Obligations of Proppants
26


Section 9.2
Conditions to Obligations of the Partnership
27


 
 
 
ARTICLE X
INDEMNIFICATION
Section 10.1
Survival
28


Section 10.2
Indemnification
28


Section 10.3
Indemnification Procedures
29


Section 10.4
Additional Agreements Regarding Indemnification
31


Section 10.5
Waiver of Other Representations
32


Section 10.6
Consideration Adjustment
33


Section 10.7
Exclusive Remedy
33









ii



--------------------------------------------------------------------------------





 
 
Page


ARTICLE XI
TERMINATION
Section 11.1
Termination
34


Section 11.2
Effect of Termination
34


 
 
 
ARTICLE XII
MISCELLANEOUS
Section 12.1
Notices
34


Section 12.2
Assignment
35


Section 12.3
Rights of Third Parties
35


Section 12.4
Expense
35


Section 12.5
Counterparts
35


Section 12.6
Entire Agreement
35


Section 12.7
Disclosure Schedule
35


Section 12.8
Amendments
36


Section 12.9
Publicity
36


Section 12.10
Severability
36


Section 12.11
Governing Law; Jurisdiction
36



Annex A
Form of Registration Rights Agreement Amendment



iii



--------------------------------------------------------------------------------





Disclosure Schedule
Schedule 1.1(ii)    -    Proppants Knowledge
Schedule 1.1(iii)    -    Partnership Knowledge
Schedule 1.1(iv)    -    Permitted Liens
Schedule 3.3        -    Proppants Approvals
Schedule 3.4        -    Proppants Brokers’ Fees
Schedule 4.2(c)     -    Blair Capitalization
Schedule 4.4(a)     -    Financial Statements
Schedule 4.4(b)     -    Undisclosed Liabilities
Schedule 4.5         -    Absence of Certain Changes
Schedule 4.6(c)     -    Enforceability of Material Contracts; No Defaults
Schedule 4.7         -    Blair Litigation
Schedule 4.8         -    Taxes
Schedule 4.9         -    Environmental Matters
Schedule 4.13(a)(i)    -    Owned Real Property
Schedule 4.13(a)(ii)     -    Leased Real Property
Schedule 4.14        -    Insurance
Schedule 6.3        -    Partnership Approvals
Schedule 6.5        -    Partnership Brokers’ Fees
Schedule 7.1        -    Blair Conduct of Business








iv



--------------------------------------------------------------------------------


 


CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT, dated as of August 9, 2016 (this “Agreement”), is
entered into by and between Hi-Crush Proppants LLC, a limited liability company
organized under the Laws of the State of Delaware (“Proppants”) and Hi-Crush
Partners LP, a limited partnership organized under the Laws of the State of
Delaware (the “Partnership”).
RECITALS
WHEREAS, Proppants is the sole member of Hi-Crush GP LLC, a limited liability
company organized under the Laws of the State of Delaware (the “General
Partner”) and the general partner of the Partnership, which owns a non-economic
general partner interest in the Partnership;
WHEREAS, Proppants owns all of the issued and outstanding Blair Membership
Interests (as defined below);
WHEREAS, Proppants and the Partnership desire for Proppants to contribute to the
Partnership all of the outstanding Blair Membership Interests (the “Contributed
Interests”) and, in exchange, (i) the Partnership will pay to Proppants cash in
an amount equal to $75.0 million (the “Cash Consideration”) and (ii) the
Partnership will issue to Proppants, in a private placement under applicable
securities laws, the number of Common Units set forth in Section 2.2(d)(ii) of
this Agreement (the “Unit Consideration” and, together with the Cash
Consideration, the “Consideration”, and such transactions, the “Contribution
Transactions”);
WHEREAS, pursuant to the Amended and Restated Credit Agreement (as amended
hereto, the “Proppants Credit Agreement”), dated as of December 20, 2013, by and
among Proppants, Amegy Bank National Association, as Administrative Agent,
Issuing Lender and Swing Line Lender, and the Lenders named therein, Blair has
previously agreed to guarantee the Indebtedness (as defined below) of Proppants;
WHEREAS, immediately prior to the Closing, the parties to the Proppants Credit
Agreement intend to amend the Proppants Credit Agreement to remove Blair as a
guarantor of the Proppants Credit Agreement (the “Proppants Credit Agreement
Amendment”) and to release Blair from all responsibility for the repayment of
any existing or future Indebtedness of Proppants under the Proppants Credit
Agreement; and
WHEREAS, the Conflicts Committee (as defined below) has (i) received an opinion
of Evercore Group L.L.C., the financial advisor to the Conflicts Committee, that
(a) the Consideration paid by the Partnership in exchange for the Contributed
Interests is fair to the Partnership and its unaffiliated common unitholders
from a financial point of view, (ii) found this Agreement and the transactions
contemplated hereby, including the Contribution Transactions, to be in the best
interest of the Partnership and (iii) approved this Agreement and the
transactions contemplated hereby.


2



--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below) agree as follows:
ARTICLE I    
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1    Definitions. As used herein, the following capitalized terms
shall have the following meanings:
“Accountant” has the meaning provided such term in Section 2.3(c).
“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
“Affiliate” has the meaning provided such term in the Partnership Agreement.
“Agreement” has the meaning provided such term in the preamble to this
Agreement.
“Balance Sheet Date” means June 30, 2016.
“Basket” has the meaning provided such term in Section 10.4(b).
“Blair” means Hi-Crush Blair LLC, a limited liability company organized under
the Laws of the State of Delaware.
“Blair Membership Interests” has the meaning provided to the term “Common Units”
in the Blair LLC Agreement.
“Blair LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Blair, dated as of January 31, 2013.
“Business” means the operations and business conducted by Blair.
“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas or a federal holiday in the United States.
“Cap” has the meaning provided such term in Section 10.4(d).
“Cash Consideration” has the meaning provided such term in the recitals to this
Agreement.
“Claim Notice” has the meaning provided such term in Section 10.3(a).
“Closing” has the meaning provided such term in Section 2.2(a).
“Closing Date” has the meaning provided such term in Section 2.2(a).
“Code” means the Internal Revenue Code of 1986, as amended.


3



--------------------------------------------------------------------------------

 


“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning provided such term in the Partnership Agreement.
“Conflicts Committee” has the meaning provided such term in the Partnership
Agreement.
“Consideration” has the meaning provided such term in the recitals to this
Agreement.
“Contract” means any legally binding agreement, commitment, lease, license or
contract.
“Contributed Interests” has the meaning provided such term in the recitals to
this Agreement.
“Contribution Transactions” has the meaning provided such term in the recitals
to this Agreement.
“Cross Receipt” means a cross receipt acknowledging the receipt by the Parties
of the documents and deliverables required to be delivered pursuant to
Section 2.2(b) and Section 2.2(d).
“Earnout Period” has the meaning provided such term in Section 2.3(a).
“Disclosure Schedule” means the schedules attached hereto.
“Dispute Resolution Period” has the meaning provided such term in Section
2.3(b).
“Dollars” and “$” mean the lawful currency of the United States.
“Effective Time” has the meaning provided such term in Section 2.2(a).
“Environmental Law” means any Law relating to the environment, natural
resources, human health and safety, or the protection thereof, including the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401
et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Safe Drinking Water Act, 42
U.S.C. § 300f et seq., and any Law relating to the prevention of pollution,
remediation of contamination or the restoration of environmental quality, and
all analogous state or local statutes, and the regulations promulgated pursuant
thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.
“Financial Statements” has the meaning provided such term in Section 4.4(a).


4



--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles of the United States,
consistently applied.
“General Partner” has the meaning provided such term in the recitals to this
Agreement.
“Governmental Authority” means any federal, state, municipal, county, local or
similar governmental authority, regulatory or administrative agency, court or
arbitral body.
“Hazardous Substance(s)” means each substance defined, designated or classified
as a hazardous waste, hazardous substance, hazardous material, solid waste,
pollutant, contaminant or toxic substance under any Environmental Law and any
petroleum or petroleum products that have been Released into the environment.
“Incentive Distribution Rights” has the meaning provided such term in the
Partnership Agreement.
“Indebtedness” means with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money (including
intercompany obligations), including all principal, interest, premiums, fees,
expenses, overdrafts and penalties with respect thereto, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property, except trade payables incurred in the ordinary course of business, (d)
all obligations of such Person to reimburse any bank or other Person in respect
of amounts paid under a letter of credit or similar instrument, (e) all
capitalized lease obligations of such Person, and (f) all indebtedness of any
other Person of the type referred to in clauses (a) to (e) above directly or
indirectly guaranteed by such Person or secured by any assets of such Person,
whether or not such indebtedness has been assumed by such Person.
“Indemnified Party” has the meaning provided such term in Section 10.3(a).
“Indemnifying Party” has the meaning provided such term in Section 10.3(a).
“Indemnified Tax Claim” has the meaning provided such term in Section 8.3(b).
“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing, (b) copyrights and any applications or
registrations for any of the foregoing, and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae and specifications.
“Knowledge” as to Proppants means the actual knowledge of those Persons listed
on Schedule 1.1(ii); and as to the Partnership means the actual knowledge of
those Persons listed on Schedule 1.1(iii).
“Law” means any applicable law, rule, regulation, ordinance, order, judgment or
decree of a Governmental Authority.


5



--------------------------------------------------------------------------------

 


“Leased Real Property” has the meaning provided such term in Section 4.13(a).
“Lien” means, with respect to any property or asset, any mortgage, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.
“Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including reasonable fees
and expenses of counsel); provided, however, that (a) Losses shall not include
any special, punitive, exemplary, incidental, consequential or indirect damages
nor shall Losses include lost profits, lost opportunities or other speculative
damages, except that this clause (a) shall not apply to the extent a Party is
required to pay such damages to a third party in connection with a matter for
which such Party is entitled to indemnification under ARTICLE X and (b) the
amount of any Loss shall be reduced by (i) any insurance proceeds actually
recovered with respect to such Loss, (ii) any Tax Benefits with respect to such
Loss, and (iii) indemnification or reimbursement payments actually recovered
from third parties with respect to such Loss.
“Material Adverse Effect” with respect to any Person, means, any circumstance,
change or effect that, individually or in the aggregate, (a) is or would
reasonably be expected to be materially adverse to the business, operations or
financial condition of such Person and its Subsidiaries, taken as a whole, or
(b) materially impedes or would reasonably be expected to impede the ability of
the Parties to complete the transactions contemplated herein, but shall exclude
any circumstance, change or effect resulting or arising from:
(i)    any change in general economic conditions in the industries or markets in
which such Person and its Subsidiaries operate;
(ii)    seasonal reductions in revenues or earnings of such Person and its
Subsidiaries, taken as a whole, substantially consistent with the historical
results of such businesses;
(iii)    national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
(iv)    changes in Law or GAAP; or
(v)    the entry into or announcement of this Agreement, actions contemplated by
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply in
the event of a materially disproportionate effect on such Person as compared to
other entities in the industry or markets in which such Person and its
Subsidiaries operate.
“Material Contracts” has the meaning provided such term in Section 4.6(a).
“Objection Notice” has the meaning provided such term in Section 2.3(b).


6



--------------------------------------------------------------------------------

 


“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.
“Owned Real Property” has the meaning provided such term in Section 4.13(a).
“Parties” means Proppants and the Partnership.
“Partnership” has the meaning provided such term in the preamble to this
Agreement.
“Partnership Adjusted EBITDA” means net income plus depreciation, depletion and
amortization and interest expense, net of interest income, of the Partnership on
a consolidated basis, adjusted for any non-cash impairments of long-lived assets
and excluding any such items of income and expenses associated with acquisitions
by the Partnership and its subsidiaries after the date of this Agreement (other
than the acquisition contemplated by this Agreement). Partnership Adjusted
EBITDA shall be calculated using the Partnership’s audited financial statements
with respect to a fiscal year and such calculation shall otherwise be in
accordance with the Partnership’s practices for calculating Partnership Adjusted
EBITDA as of the date of this Agreement.
“Partnership Adjusted EBITDA Notice” has the meaning provided such term in
Section 2.3(a).
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of January 31, 2013, as the
same may be amended, supplemented, modified or restated
“Partnership Approvals” has the meaning provided such term in Section 6.3.
“Partnership Fundamental Representations and Warranties” means the
representations and warranties contained in Section 6.1, Section 6.2,
Section 6.3 and Section 6.5.
“Partnership Indemnified Parties” has the meaning provided such term in
Section 10.2(a).
“Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities; provided, however, right-of-way agreements and similar
rights and approvals are not included in the definition of Permits.
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of Blair to conduct its Business as currently conducted, (d) the rights of
licensors and licensees under licenses executed in the ordinary course of
business and that do not materially and adversely affect the ability of Blair to
conduct its Business as currently conducted, (e) restrictive covenants,
easements and defects, imperfections or irregularities of title or Liens, if


7



--------------------------------------------------------------------------------

 


any, of a nature that do not materially and adversely affect the assets or
properties subject thereto, (f) preferential purchase rights and other similar
arrangements with respect to which consents or waivers are obtained for this
transaction or as to which the time for asserting such rights has expired at the
Closing Date without an exercise of such rights, (g) restrictions on transfer
with respect to which consents or waivers are obtained for this transaction, (h)
Liens granted in the ordinary course of business which do not secure the payment
of Indebtedness and which do not materially and adversely affect the ability of
Blair to conduct its Business as currently conducted, (i) Liens listed in
Schedule 1.1(iii), and (j) Liens created by the Partnership or its successors
and assigns.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.
“Proceeding” means any proceeding, action, claim, suit, investigation or inquiry
by or before any arbitrator or Governmental Entity.
“Proppants” has the meaning provided such term in the preamble to this
Agreement.
“Proppants Approvals” has the meaning provided such term in Section 3.3.
“Proppants Credit Agreement” has the meaning provided such term in the recitals
to this Agreement.
“Proppants Credit Agreement Amendment” has the meaning provided such term in the
recitals to this Agreement.
“Proppants Fundamental Representations and Warranties” means the representations
and warranties contained in ARTICLE III, Section 4.1, Section 4.2, Section 4.9
and Section 4.13.
“Proppants Indemnified Parties” has the meaning provided such term in
Section 10.2(b).
“Real Property” has the meaning provided such term in Section 4.13(a).
“Real Property Lease” has the meaning provided such term in Section 4.13(a).
“Registration Rights Agreement Amendment” means Amendment No. 2 to the
Registration Rights Agreement by and among Proppants, the Partnership and the
General Partner, in the form attached as Annex A hereto.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing of, without limitation, Hazardous
Substances, into the environment.
“Representatives” means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.


8



--------------------------------------------------------------------------------

 


“Sand Reserve Information” means all information related to the sand reserves of
Blair included in the reserve report of John T. Boyd Company, dated February 29,
2016.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.
“Subsidiary” has the meaning provided such term in the Partnership Agreement.
“Tax” means all taxes, assessments, duties, levies, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Code
Section 59A), alternative minimum, add-on, value-added, backup withholding and
other taxes, assessments, duties, levies, imposts or other similar charges of
any kind whatsoever (whether payable directly or by withholding and whether or
not requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Governmental
Authority, penalties and interest.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of Persons filing a Tax Return that includes
such Person) is reduced as a result of such Loss or the amount of any Tax refund
or Tax credit that is generated (including, by deduction, loss, credit or
otherwise) as a result of such Loss, and any related interest received from any
relevant Tax Authority; provided, however, in each case, only the reasonable
present value of any Tax Benefit shall be considered with respect to a Loss.
“Tax Indemnified Party” has the meaning provided such term in Section 8.3(b).
“Tax Indemnifying Party” has the meaning provided such term in Section 8.3(b).
“Tax Proceeding” has the meaning provided such term in Section 8.1(b).
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.
“Third Party Claim” has the meaning provided such term in Section 10.3(a).
“Transaction Documents” means this Agreement, the Proppants Credit Agreement
Amendment, the Registration Rights Agreement Amendment and such other
agreements, documents or instruments as are reasonably required to be delivered
by Proppants, the General Partner or the Partnership at or prior to the Closing
Date pursuant to this Agreement or otherwise reasonably required in or
contemplated in connection herewith.
“Unit Consideration” has the meaning provided such term in the recitals to this
Agreement.


9



--------------------------------------------------------------------------------

 


“United States” or “U.S.” means United States of America.
Section 1.2    Rules of Construction.
(a)    All article, section and schedule references used in this Agreement are
to articles, sections and schedules to this Agreement unless otherwise
specified. The schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
(c)    The Parties acknowledge that each Party and its attorney have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(d)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(e)    All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(g)    Any event hereunder requiring the payment of cash or cash equivalents on
a day that is not a Business Day shall be deferred until the next Business Day.
(h)    References to any Law are references to such Law as it may be amended
from time to time, and references to particular provisions of a Law include a
reference to the corresponding provisions of any succeeding Law.
ARTICLE II
CONTRIBUTION; CLOSING
Section 2.1    The Contribution Transactions. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, Proppants shall
contribute to the Partnership, and the Partnership shall accept from Proppants,
the Contributed Interests, free and clear of any Liens other than transfer
restrictions imposed thereon by securities Laws or the Blair LLC Agreement, and
in exchange for the contribution of the Contributed Interests by Proppants, the
Partnership shall pay cash and issue to Proppants the Consideration.


10



--------------------------------------------------------------------------------

 


Section 2.2    The Closing.
(a)    The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Suite 2500, Houston, Texas 77002, commencing at 10:00 a.m. (Houston,
Texas time) on the later of (i) December 31, 2016 or (ii) the third (3rd)
Business Day following the date on which all conditions to the obligations of
the Parties to consummate the transactions contemplated hereby have been
satisfied or waived (other than conditions that will be satisfied by actions the
Parties shall take at the Closing itself), or such other date as the Parties may
mutually determine (the “Closing Date”); provided, however, the Closing shall be
deemed to have been consummated at 11:59 p.m. (Houston, Texas time) on the
Closing Date (the “Effective Time”).
(b)    At the Closing, Proppants will deliver the following documents and
deliverables:
(i)    an assignment effecting the transfer to the Partnership of ownership of
all of the Contributed Interests and such other documentation as is reasonably
required to transfer the Contributed Interests to the Partnership;
(ii)    a certification in the form prescribed by Treasury Regulation
Section 1.1445-2(b)(2) to the effect that Proppants is not a foreign person;
(iii)    a counterpart of the Cross Receipt, duly executed by Proppants;
(iv)    a counterpart of the Registration Rights Agreement Amendment duly
executed by Proppants;
(v)    documents necessary to release Blair from its obligations as guarantor
under the Proppants Credit Agreement, including, among others, (i) the Proppants
Credit Agreement Amendment and (ii) a release agreement;
(vi)    the certificates contemplated by Section 9.2(f) and Section 9.3(d); and
(vii)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by a Party and agreed to by Proppants prior to the
Closing Date to carry out the intent and purposes of this Agreement.
(c)    [Reserved]
(d)    At the Closing, the Partnership will deliver the following documents and
deliverables:
(i)    the Cash Consideration by wire transfer of immediately available U.S.
federal funds to an account specified by Proppants;


11



--------------------------------------------------------------------------------

 


(ii)    evidence from American Stock & Transfer of the issuance of 7,053,292
Common Units to Proppants;
(iii)    a counterpart of the Cross Receipt, duly executed by the Partnership;
(iv)    a counterpart of the Registration Rights Agreement Amendment duly
executed by the Partnership;
(v)    the certificate contemplated by Section 9.2(f); and
(vi)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by a Party and agreed to by the Partnership prior to the
Closing Date to carry out the intent and purposes of this Agreement.
Section 2.3    Earnout.
(a)    For each of the fiscal years ending December 31, 2017 and December 31,
2018 (each, an “Earnout Period”), the Partnership shall prepare and deliver to
Proppants, within 90 days after the end of each such fiscal year, a written
notice specifying the calculation of Partnership Adjusted EBITDA for such fiscal
year (the “Partnership Adjusted EBITDA Notice”). If Partnership Adjusted EBITDA
for the fiscal year ending December 31, 2017 exceeds $73.1 million, then the
Partnership shall pay Proppants an additional $5,000,000 in cash with respect to
the Contribution Transactions. If Partnership Adjusted EBITDA for the fiscal the
year ending December 31, 2018 exceeds $150.6 million, then the Partnership shall
pay Proppants an additional $5,000,000 in cash with respect to the Contribution
Transactions.
(b)    If Proppants objects to the calculation of Partnership Adjusted EBITDA
with respect to an Earnout Period as set forth in the Partnership Adjusted
EBITDA Notice, then Proppants shall provide the Partnership with written notice
of same (which notice shall contain a reasonably detailed explanation of the
basis for such objection) (such notice, an “Objection Notice”) within 30 days
after the receipt of the Partnership Adjusted EBITDA Notice. If Proppants fails
to object to the calculation of Partnership Adjusted EBITDA with respect to an
Earnout Period as set forth in the Partnership Adjusted EBITDA Notice within
such 30 days period, then Proppants shall be deemed to have agreed with and
accepted the Partnership’s calculation of Partnership Adjusted EBITDA with
respect to such Earnout Period for all purposes of this Agreement. If Proppants
timely provides an Objection Notice as contemplated by this Section 2.3(b),
then, for a period of 30 days after the Partnership’s receipt of such Objection
Notice (the “Dispute Resolution Period”), the Partnership shall (i) provide
Proppants with reasonable access to the books, records (including work papers,
schedules, memoranda and other documents), supporting data, facilities and
employees of the Partnership for purposes of evaluating the calculation of
Partnership Adjusted EBITDA and (ii) reasonably cooperate with Proppants and its
representatives in connection with such review, including providing on a timely
basis all other information reasonably necessary or useful in connection with
the review of the calculation of Partnership Adjusted EBITDA.
(c)    If Proppants provides an Objection Notice in accordance with Section
2.3(b) and the Partnership and Proppants cannot agree on the calculation of
Partnership Adjusted


12



--------------------------------------------------------------------------------

 


EBITDA during the Dispute Resolution Period, then the Partnership and Proppants
will submit their respective calculations of the items in dispute (including any
adjustments the parties wish to make as a result of negotiations up to the date
of such submission) to EEPB, P.C. or an accounting firm of national standing
agreed to by the Partnership and Proppants (the “Accountant”). The Accountant
will review each party’s calculations, and with respect to each disputed item,
make a selection as to which of the disputed items presented to it is, in the
aggregate, more accurate (selecting one of such items without interpolation or
adjustment). The decision of the Accountant will be made within 20 days after
being engaged, or as soon thereafter as reasonably practicable, and will be
final and binding on the parties hereto. The costs and expenses of the
Accountant will be split evenly by the Partnership and Proppants. Each of the
Partnership and Proppants will make available to the Accountant all reasonably
relevant books and records relating to the calculations submitted and all other
information reasonably requested by the Accountant for purposes of evaluating
the calculation of Partnership Adjusted EBITDA.
(d)    The Conflicts Committee shall review and approve the calculation of
Partnership Adjusted EBITDA as determined under this Section 2.3.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
RELATING TO PROPPANTS


Except as disclosed in the Disclosure Schedule, Proppants hereby represents and
warrants as follows:
Section 3.1    Organization. It is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Section 3.2    Authorization; Enforceability. It has all requisite limited
liability company power and authority to execute and deliver this Agreement and
the other Transaction Documents to which it is or will be a party and to perform
all obligations to be performed by it hereunder and thereunder. The execution
and delivery of this Agreement and the other Transaction Documents to which it
is or will be a party and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized and approved by all
requisite limited liability company action, on its part, and no other limited
liability company proceeding on its part is necessary to authorize this
Agreement, the other Transaction Documents to which it is or will be a party, or
the transactions contemplated hereby and thereby. This Agreement has been and
the other Transaction Documents to which it is or will be a party at the Closing
will be duly and validly executed and delivered by it, and this Agreement
constitutes and the other Transaction Documents to which it is or will be a
party at the Closing will constitute the valid and binding obligations of it,
enforceable against it in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.
Section 3.3    No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is or will be a party by it and the
consummation of the transactions contemplated hereby and thereby by it (assuming
all required filings, consents, approvals,


13



--------------------------------------------------------------------------------

 


authorizations and notices set forth in Schedule 3.3 (collectively, the
“Proppants Approvals”) have been made, given or obtained) do not and shall not:
(a)    violate any Law applicable to Proppants or any filing with, consent,
approval or authorization of, or notice to, any Governmental Authority;
(b)    violate the Organizational Documents of Proppants; or
(c)    (i) breach any Contract to which Proppants is a party, (ii) result in the
termination of any such Contract, (iii) result in the creation of any Lien upon
any of the Contributed Interests or (iv) constitute an event which, after notice
or lapse of time or both, would result in any such breach, termination or
creation of a Lien upon any of the Contributed Interests, except, in the case of
clauses (i) and (ii) for such breaches or terminations as would not reasonably
be expected to adversely affect the ability of Proppants to perform its
obligations under this Agreement or any other Transaction Document to which it
is or will be a party.
Section 3.4    Proppants Brokers’ Fees. Except as set forth on Schedule 3.4, no
broker, finder, investment banker or other Person is entitled to any brokerage
fee, finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by it or any of its
Affiliates (other than the Partnership and its Subsidiaries).
Section 3.5    Proppants Credit Agreement. Immediately after the Effective Time,
Blair shall have no responsibility, as a guarantor or otherwise, for the
repayment of any existing or future Indebtedness under the Proppants Credit
Agreement.
Section 3.6    Investment Intent.
(a)    Proppants acknowledges and agrees that the Common Units to be acquired by
Proppants pursuant to this Agreement will be acquired for investment for
Proppant’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of applicable securities
laws. Proppants is an experienced investor in securities and acknowledges that
it can bear the economic risk of its investment in the Common Units acquired
pursuant to this Agreement and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Common Units.
(b)    Proppants is an Accredited Investor.
(c)    Proppants has had an opportunity to discuss the Partnership’s and its
subsidiaries' businesses, management, financial affairs and the terms and
conditions of the offering of Common Units with the Partnership’s management.
(d)    Proppants understands that the Common Units issued hereunder have not
been registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Proppants’ representations as expressed herein; Proppants’ further understands
that the Common Units acquired by it hereunder are "restricted securities" under


14



--------------------------------------------------------------------------------

 


applicable U.S. federal and state securities laws and that, pursuant to these
laws, Proppants must hold the Common Units acquired by it hereunder indefinitely
until such Common Units are registered with the Securities and Exchange
Commission and qualified by state authorities or an exemption from such
registration and qualification requirements is available.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
RELATING TO BLAIR
Except as disclosed in the Disclosure Schedule, Proppants hereby represents and
warrants as follows:
Section 4.1    Organization of Blair. Blair is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has all requisite limited liability company power and authority to
own, operate or lease its properties and assets and to conduct the Business as
it is now being conducted. Blair is duly licensed or qualified in each
jurisdiction in which the ownership or operation of its assets or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not reasonably be
expected to have a Material Adverse Effect with respect to Blair. Proppants has
made available to the Parties true copies of all existing Organizational
Documents of Blair.
Section 4.2    Capitalization.
(a)    As of the date of this Agreement, Proppants has good and valid title to,
holds of record and owns all of the outstanding Blair Membership Interests, free
and clear of any Liens other than transfer restrictions imposed thereon by
securities Law or arising under the Blair LLC Agreement. As of the date of this
Agreement, there are no outstanding equity interests in Blair other than the
Blair Membership Interests. All of the outstanding membership interests in Blair
are duly authorized, validly issued and fully paid (to the extent required by
the Blair LLC Agreement) and nonassessable (except as such nonassessability may
be effected by Section 18-607 of the Delaware LLC Act), and were issued free of
preemptive rights in compliance with applicable Laws.
(b)    Upon consummation of the transactions contemplated by this Agreement, the
Partnership will acquire good and valid title to all of the Contributed
Interests, free and clear of any Liens other than transfer restrictions imposed
thereon by securities Laws or arising under the Blair LLC Agreement.
(c)    Except as set forth in Schedule 4.2(c), there are no voting agreements,
proxies or other similar agreements or understandings with respect to the
Contributed Interests.
(d)    There are no outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for limited liability company
interests of Blair issued or granted by Blair, any other commitments or
agreements to which Blair is a party providing for the issuance by it of
additional limited liability company interests or the repurchase or redemption
by it of limited liability company interests, and there are no agreements of any
kind which may


15



--------------------------------------------------------------------------------

 


obligate Blair to issue, purchase, redeem or otherwise acquire any of its
limited liability company interests, except as are provided in the Blair LLC
Agreement.
Section 4.3    Subsidiaries. Blair does not own any equity interests in any
Person.
Section 4.4    Financial Statements; Records; Undisclosed Liabilities.
(a)    Schedule 4.4(a) sets forth true, accurate, correct and complete copies of
the balance sheets as of the Balance Sheet Date and December 31, 2015, and the
statements of operations, statements of cash flows and statements of member
capital (deficit) for the year ended December 31, 2015 and the six-month periods
ended the Balance Sheet Date and June 30, 2015 (the “Financial Statements”). The
Financial Statements (i) are in all material respects in accordance with the
books and records of Blair, (ii) have been prepared in accordance with GAAP,
consistently applied, and (iii) present fairly, in all material respects, the
financial position and the results of operations of Blair as of the Balance
Sheet Date.
(b)    Except as disclosed on Schedule 4.4(b), and other than potential
obligations associated with sand supply agreements, Blair does not have any
liabilities or obligations (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become due)
reasonably expected to be in excess of $450,000, other than liabilities or
obligations expressly reflected on, or reserved against in, the Financial
Statements.
Section 4.5    Absence of Certain Changes. Except as disclosed on Schedule 4.5,
since the Balance Sheet Date, (a) there has not been any Material Adverse Effect
with respect to Blair, (b) there has been no damage, destruction or loss to the
assets or properties of Blair which could reasonably be expected to have a
Material Adverse Effect with respect to Blair and (c) there have been no
additional or new liabilities or obligations (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due) with respect to Blair in excess of $450,000, other than potential
costs associated with sand supply agreements that include revenues in excess of
such potential costs.
Section 4.6    Contracts.
(a)    “Material Contracts” means each of the following agreements to which
Blair is a party:
(i)    each Contract for the sale or delivery of frac sand;
(ii)    each Contract requiring the payment by Blair of any royalties or similar
payments or arrangements in connection with the production or sale of frac sand;
(iii)    each Contract for Indebtedness;
(iv)    each Contract involving a remaining commitment by Blair to make capital
expenditures in excess of $250,000;


16



--------------------------------------------------------------------------------

 


(v)    each Contract for lease of real or personal property involving payments
in excess of $250,000 in any calendar year;
(vi)    each Contract between Proppants or any of its Affiliates, on the one
hand, and Blair, on the other hand;
(vii)    each Contract that provides for a limit on the ability of Blair to
compete in any line of business or with any Person or in any geographic area
during any period of time;
(viii)    any Contract that involves a confidentiality, standstill or similar
arrangement;
(ix)    except for Contracts of the nature described in clauses (ii) through
(vii) above, any Contract for the purchase of materials, supplies, goods,
services, equipment or other assets that provides for aggregate payments by
Blair of $250,000 or more in any 12 month period;
(x)    any employment, independent contractor or consulting Contract;
(xi)    any management service, financial advisory or any other similar type of
Contract;
(xii)    any Contract which contains restrictions with respect to payment of
dividends or any other distribution in respect of the capital stock or other
equity interests of Blair;
(xiii)    any Contract which is a current insurance policy of, or covering any
of the material assets or a business of, Blair;
(xiv)    any Intellectual Property Contract material to the operations of the
business of Blair;
(xv)    any Contract that grants or evidences a Lien on any properties or assets
of Blair, other than Permitted Liens;
(xvi)    any partnership or joint venture agreement (other than the
Organizational Documents of Blair); and
(xvii)    any Contract relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise) or
granting to any Person a right of first refusal, first offer or right to
purchase any of the assets of Blair which right survives the Closing, other than
Permitted Liens.
(b)    True and complete copies of all Material Contracts have been made
available to the Partnership.
(c)    Except as set forth in Schedule 4.6(c), each Material Contract (i) is in
full force and effect and (ii) represents the legal, valid and binding
obligation of Blair and, to the


17



--------------------------------------------------------------------------------

 


Knowledge of Proppants, represents the legal, valid and binding obligation of
the other parties thereto, in each case enforceable in accordance with its terms
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity. Except as set forth in
Schedule 4.6(c), none of Blair, or, to the Knowledge of Proppants, any other
party is in breach of any Material Contract, and none of Proppants or Blair has
received any written notice of termination or breach of any Material Contract.
Section 4.7    Litigation. Except as set forth in Schedule 4.7, (a) there are no
legal actions before any Governmental Authority or lawsuits pending or, to the
Knowledge of Proppants, threatened against Blair, and (b) Blair is not subject
to any injunction, order or unsatisfied judgment from any Governmental
Authority.
Section 4.8    Taxes. Except as set forth on Schedule 4.8, (a) all Tax Returns
required to be filed by Blair or with respect to the acquisition, ownership or
operation of Blair’s assets have been duly and timely filed with the appropriate
Tax Authority, and were, when filed, true, correct and complete in all material
respects, (b) all material Taxes due and owing by Blair or with respect to the
acquisition, ownership or operation of Blair’s assets have been timely paid in
full, (c) there are no Liens (other than Permitted Liens) on any of the assets
of Blair that arose in connection with any failure (or alleged failure) to pay
any Tax, (d) there is no claim, action or proceeding pending by any applicable
Tax Authority in connection with any Tax due from Blair or with respect to the
acquisition, ownership or operation of Blair’s assets, (e) no Tax Returns of
Blair or with respect to the acquisition, ownership or operation of Blair’s
assets are now under audit or examination by any Tax Authority, (f) there are no
agreements or waivers providing for an extension of time with respect to the
filing of any such Tax Returns or the assessment or collection of any such Tax,
(g) no written claim has been made by any Tax Authority in a jurisdiction where
Blair does not file a Tax Return that it is or may be subject to taxation in
that jurisdiction, (h) Blair is not a party to any Tax sharing agreement or
otherwise liable for the Taxes of any other Person (including as a transferee or
successor), (i) since the date of its formation, Blair has been disregarded as
an entity separate from its owner for federal income tax purposes, and (j) Blair
has no liability for Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign Law), as a
transferee, successor, or by Contract.
Section 4.9    Environmental Matters. Except as set forth on Schedule 4.9 or as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect with respect to Blair:
(a)    the operations of Blair are in compliance with all Environmental Laws,
which compliance includes the possession and maintenance of, and compliance
with, all Permits required under all Environmental Laws;
(b)    Blair is not the subject of any outstanding administrative or judicial
order or judgment, agreement or arbitration award from any Governmental
Authority under any Environmental Laws requiring remediation or the payment of a
fine or penalty or limiting the operations of Blair;


18



--------------------------------------------------------------------------------

 


(c)    Blair is not subject to any action pending or threatened in writing,
whether judicial or administrative, alleging noncompliance with or potential
liability under any Environmental Law;
(d)    there has been no Release of any Hazardous Substance into the environment
by Blair or its assets, operations and the Business except in compliance with
applicable Environmental Law; and
(e)    there has been no exposure of any Person or property to any Hazardous
Substances in connection with the operation of the assets of Blair that could
reasonably be expected to form the basis of a claim for damages or compensation.
The Partnership acknowledges that this Section 4.9 shall be deemed to be the
only representation and warranty in this Agreement with respect to environmental
matters.
Section 4.10    Legal Compliance; Permits. Except with respect to (i) matters
set forth in Schedule 4.7 (Litigation), (ii) compliance with Laws concerning
Taxes (as to which representations and warranties are made only pursuant to
Section 4.8) and (iii) compliance with Environmental Laws (as to which
representations and warranties are made only pursuant to Section 4.9), (a) Blair
is in compliance with all Laws in all material respects, (b) Blair has not
received notice of any violation of any Law and (c) Blair possesses all Permits
necessary for it to own its assets and operate the Business as currently
conducted, and all such Permits are in full force and effect.
Section 4.11    Employees. Blair (i) has no employees and (ii) does not maintain
or contribute to and is not subject to any liability in respect of any employee
benefit or welfare plan of any nature, including plans subject to ERISA.
Section 4.12    Reserve Engineer. John T. Boyd Company was, as of the date of
its reserve report related to the sand reserves of Blair, dated February 29,
2016, an independent mining engineer and geologist with respect to Blair. To the
Knowledge of Proppants, the Sand Reserve Information has been calculated in
accordance with standard mining engineering procedures used in the sand industry
and applicable government reporting requirements and applicable law. To the
Knowledge of Proppants, the factual, non-interpretive Sand Reserve Information
on which the reserve report of John T. Boyd Company, dated February 29, 2016,
was based was accurate in all material respects.
Section 4.13    Title to Properties and Related Matters.
(a)    As of the date hereof, Schedule 4.13(a)(i) sets forth a true, correct and
complete list of (i) each parcel of real property (including any mineral
interest) owned by Blair (collectively, the “Owned Real Property”) and (ii) as
of the date hereof, Schedule 4.13(a)(ii) sets forth a true, correct and complete
list of each lease, sublease, license or other arrangement under which real
property (including any mineral interest) is leased, occupied or possessed by
Blair or under which Blair has a right to lease, occupy or possess real property
(each, a “Real Property Lease” and each real property subject thereto, a “Leased
Real Property”) (the Owned Real Property and Leased Real Property collectively
referred to as the “Real Property”). With respect to each Leased Real Property,
Schedule 4.13(a)(ii) sets forth the date of and parties to each lease and, the


19



--------------------------------------------------------------------------------

 


dates of all amendments to each lease. True, correct and complete copies of the
Real Property Leases, and any amendments through the date hereof, have been made
available to Buyer. To the extent that it is in possession thereof, the Company
has provided preexisting owners’ title insurance policies for the Owned Real
Property and preexisting ALTA surveys for the Real Property.
(b)    Blair has (i) good, valid and marketable fee simple title to or valid
leasehold interests in all of its Real Property, including to all buildings,
structures and other improvements located thereon, (ii) good, valid and
marketable title to the mineral interests underlying the estimates of Blair’s
proved reserves described in the Sand Reserve Information and (iii) good, valid
and marketable title to all of its personal property used in the ordinary
conduct of the Business, except (x) for such defects in title as could not,
individually or in the aggregate, reasonably be expected to materially and
adversely impact the ability of Blair to conduct the Business and (y) for
easements, rights of way and similar property use rights which are addressed in
Section 4.13(c), in each case free and clear of Liens other than Permitted
Liens.
(c)    Blair has such easements, rights of way and other similar property use
rights which are sufficient for Blair to conduct the Business as currently
conducted. The Partnership acknowledges that this Section 4.13(c) shall be
deemed to be the only representation and warranty in the Agreement with respect
to easements, rights of way and other similar property use rights held or used
by Blair.
(d)    Each Real Property Lease is valid, binding and enforceable against Blair
and, to Proppant’s Knowledge, the other parties thereto. Blair is in compliance
in all material respects with the terms and conditions of each Real Property
Lease. All rents and additional rents, royalties, license fees, charges or other
payments due and payable by Blair under the Real Property Leases have been paid
through the date of this Agreement and will continue to be paid when due through
the Closing Date. To the Knowledge of Proppants, no event has occurred and no
condition exists which, with the giving of notice or the lapse of time or both,
would give rise to a right on the part of the applicable landlord thereunder to
terminate the Real Property Lease or would otherwise constitute a default
thereunder. Without limiting the foregoing, Blair has not received any notice
from any landlord asserting the existence of a default under any Real Property
Lease or been informed that the landlord under any Real Property Lease has taken
action (or, to the Knowledge of Proppants, threatened) to terminate the
applicable Real Property Lease before the expiration date specified in such Real
Property Lease.
(e)    Blair has not received notice of any pending or threatened condemnation,
incorporation, annexation or similar proceeding with respect to the Real
Property or any portion thereof, and to the Knowledge of Proppants, no
condemnation, incorporation, annexation or similar proceeding with respect to
the Real Property or any portion thereof is threatened.
(f)    No event has occurred and no condition exists which, with the giving of
notice or the lapse of time or both, would permit any party to exercise a
repurchase or similar right with respect to the Real Property.


20



--------------------------------------------------------------------------------

 


(g)    To the Knowledge of Proppants, the use of the Real Property for the
purposes for which it is presently being used is permitted under applicable
zoning Laws and applicable regulations of, and agreements with, Governmental
Entities.
(h)    To the Knowledge of Proppants, there are no pending or threatened special
assessments, reassessments or changes in real property tax basis with respect to
the Real Property or any portion thereof.
Section 4.14    Insurance. Set forth on Schedule 4.14 is an accurate and
complete list of each current insurance policy which covers Blair or its
businesses, properties, assets or employees (including, without limitation,
self-insurance), and lists whether such policies are ‘occurrence’ or ‘claims
made’ policies. Such policies are in full force and effect, all premiums due
thereon have been paid, and Blair is otherwise in compliance in all material
respects with the terms and provisions of such policies. Blair is not in default
under any of the insurance policies set forth on Schedule 4.14 (or required to
be set forth on Schedule 4.14) and, to the Knowledge of Proppants, there exists
no event, occurrence, condition or act (including, without limitation, the
transactions contemplated under this Agreement) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default thereunder. Schedule 4.14 also sets forth a list of all
pending claims and the claims history for Blair during the past three (3) years
(including, without limitation, with respect to insurance obtained but not
currently maintained). Blair has made available to the Partnership all of its
currently effective insurance policies.
Section 4.15    Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated in this Agreement based upon
arrangements made by Blair or any of its Affiliates (other than the Partnership
and its Subsidiaries).
ARTICLE V    
[Reserved]
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
The Partnership hereby represents and warrants as follows:
Section 6.1    Organization of the Partnership. The Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware, and has all requisite partnership power and authority
to own, operate or lease its properties and assets and to conduct its business
as it is now being conducted. The Partnership is duly licensed or qualified in
each jurisdiction in which the ownership or operation of its assets or the
character of its activities is such as to require it to be so licensed or
qualified, except where the failure to be so licensed or qualified would not
reasonably be expected to have a Material Adverse Effect with respect to the
Partnership. The Partnership has made available to the Parties true copies of
all existing Organizational Documents of the Partnership.


21



--------------------------------------------------------------------------------

 


Section 6.2    Authorization; Enforceability. The Partnership has all requisite
partnership power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is or will be a party and to perform all
obligations to be performed by it hereunder and thereunder. The execution and
delivery of this Agreement and the other Transaction Documents to which it is or
will be a party and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by all requisite
limited partnership action on the part of the Partnership. This Agreement has
been and the other Transaction Documents to which it is or will be a party at
the Closing will be duly and validly executed and delivered by the Partnership,
and each of this Agreement and the other Transaction Documents to which it is or
will be a party constitutes or at the Closing will constitute, as applicable, a
valid and binding obligation of the Partnership, enforceable against the
Partnership in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.
Section 6.3    No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is or will be a party by the Partnership
and the consummation of the transactions contemplated hereby and thereby by the
Partnership (assuming all required filings, consents, approvals authorizations
and notices set forth in Schedule 6.3 (collectively, the “Partnership
Approvals”) have been made, given or obtained) do not and shall not:
(a)    violate in any material respect, any Law applicable to the Partnership or
require of the Partnership any filing with, consent, approval or authorization
of, or, notice to, any Governmental Authority;
(b)    violate any Organizational Document of the Partnership; or
(c)    (i) breach any material Contract, to which the Partnership is a party,
(ii) result in the termination of any such material Contract, (iii) result in
the creation of any Lien upon any of the properties or assets of the Partnership
or (iv) constitute an event which, after notice or lapse of time or both, would
result in any such breach, termination or creation of a Lien.
Section 6.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of the Partnership,
threatened against the Partnership that would adversely affect the ability of
the Partnership to perform its obligations under this Agreement or the other
Transaction Documents to which it is or will be a party or otherwise have a
Material Adverse Effect with respect to the Partnership, and there are no orders
or unsatisfied judgments from any Governmental Authority binding upon the
Partnership that would adversely affect the ability of the Partnership to
perform its obligations under this Agreement or otherwise have a Material
Adverse Effect with respect to the Partnership.
Section 6.5    Partnership Brokers’ Fees. Except as set forth on Schedule 6.5,
no broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by the
Partnership or any of its Subsidiaries.


22



--------------------------------------------------------------------------------

 


ARTICLE VII    
COVENANTS
Section 7.1    Blair Conduct of Business. From the date of this Agreement
through the Closing, except: (1) as set forth on Schedule 7.1, (2) as
contemplated by this Agreement, including Section 7.3(a) hereof, or (3) as
consented to by the Partnership in writing, Proppants shall not permit Blair to:
(a)    amend its Organizational Documents;
(b)    liquidate, dissolve, recapitalize or otherwise wind up its business;
(c)    sell, assign, transfer, lease or otherwise dispose of any material
assets, other than frac sand in the ordinary course of business;
(d)    incur any Indebtedness or issue or sell any equity interests, notes,
bonds or other securities of Blair, or any option, warrant or right to acquire
same not in the ordinary course of business in excess of $900,000, except for
Indebtedness under the Proppants Credit Agreement;
(e)    adopt any profit sharing, compensation, savings, insurance, pension,
retirement or other benefit plan or hire any employees;
(f)    materially amend, terminate or grant a material waiver under any Material
Contract or Permit;
(g)    create or assume any Lien, other than a Permitted Lien;
(h)    make any capital expenditure in excess of $600,000;
(i)    terminate or close any facility, business or operation of Blair except in
the ordinary course of business;
(j)    take or omit any action that would permit any party to exercise a
repurchase or similar right with respect to the Real Property;
(k)    settle or compromise any Proceeding;
(l)    make or change any material Tax election; enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement
relating to any material Tax; consent to any extension or waiver of the statute
of limitations period applicable to any material Tax claim or assessment; or
take any action that would change the classification of Blair for United States
federal income tax purposes; or
(m)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 7.2    Third Party Approvals.
(a)    [Reserved]


23



--------------------------------------------------------------------------------

 


(b)    The Partnership shall (and shall cause its Subsidiaries to) use
reasonable efforts to obtain all material consents and approvals of third
parties that the Partnership or any of its Subsidiaries are required to obtain
in order to consummate the transactions contemplated hereby, including the
Partnership Approvals.
(c)    Proppants shall (and shall cause its Affiliates (other than the
Partnership and its Subsidiaries) to) use reasonable efforts to obtain all
material consents and approvals of third parties that Proppants or any of its
Affiliates (other than the Partnership and its Subsidiaries) are required to
obtain in order to consummate the transactions contemplated hereby, including
the Proppants Approvals.
Section 7.3    Financing.
(a)    Prior to Closing, the Partnership shall consummate an underwritten public
offering of Common Units providing net proceeds to the Partnership of not less
than $60 million, which proceeds shall be used to fund all or a portion of the
Cash Consideration (the “Equity Financing”).
ARTICLE VIII    
TAX MATTERS
Section 8.1    Tax Returns.
(a)    The Parties agree that the income of Blair for the period up to and
including the Closing Date will be reflected on the federal income Tax Return of
Proppants, and that the income of Blair for the period after the Closing Date
will be reflected on the federal income Tax Return of the Partnership, to be
allocated (i) in the case of any Taxes determined on a periodic basis, pro rata
based on the number of days prior to or on the Closing Date (such amount to be
allocated to Proppants) and for any time thereafter (such amount to be allocated
to the Partnership), or (ii) for all other Taxes, based on the closing of the
books of Blair as of the end of the Closing Date.
(b)    The Parties shall cooperate fully, and cause their Affiliates to
cooperate fully, as and to the extent reasonably requested by the other Party,
to accomplish the apportionment of income described pursuant to this Section
8.1, requests for the provision of any information or documentation within the
knowledge or possession of the other Party as reasonably necessary to facilitate
compliance with financial reporting obligations arising under FASB Statement No.
109 (including compliance with Financial Accounting Standards Board
Interpretation No. 48), and any audit, litigation or other proceeding (each a
“Tax Proceeding”) with respect to Taxes. Such cooperation shall include access
to, the retention and (upon the other Party’s request) the provision of records
and information that are reasonably relevant to any Tax Return or Tax
Proceeding, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Partnership and Proppants will use reasonable efforts to cause
Blair to, retain all books and records with respect to Tax matters pertinent to
Blair relating to any taxable period beginning before the Effective Time until
the later of six years after the Effective Time or the expiration of the
applicable statute of limitations of the respective taxable periods (including
any extensions thereof), and to abide by all record retention agreements entered


24



--------------------------------------------------------------------------------

 


into with any Tax Authority. The Partnership and Proppants each agree, upon
request, to use reasonable efforts to obtain any certificate or other document
from any Tax Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed with respect to the
transactions contemplated by this Agreement.
Section 8.2    Transfer Taxes. Responsibility for the payment of all state and
local transfer, sales, use, stamp, registration or other similar Taxes resulting
from the transactions contemplated by this Agreement shall be borne 50% by the
Partnership and 50% by Proppants.
Section 8.3    Tax Indemnity.
(a)    Proppants shall be liable for, shall pay and shall protect, defend,
indemnify and hold harmless the Partnership and its Subsidiaries from and
against all Losses such parties incur arising from (i) any breach of the
representations and warranties contained in Section 4.8, (ii) any Taxes of
Proppants or its Affiliates arising prior to and including the Closing Date,
(iii) any liability of Blair for the Tax of another Person as a result of being
(A) a member of an affiliated, consolidated, combined or unitary group or (B) a
party to any Contract providing for an obligation to indemnify any other Person
for Tax. The Partnership shall be solely liable for, shall pay and shall
protect, defend, indemnify and hold harmless Proppants and its Affiliates (other
than the Partnership and its Subsidiaries) from any and all Taxes which arise as
a result of the ownership of the Contributed Interests after the Effective Time.
(b)    If any claim (an “Indemnified Tax Claim”) is made by any Tax Authority
that, if successful, would result in indemnification of any Party (the “Tax
Indemnified Party”) by another Party (the “Tax Indemnifying Party”) under this
Section 8.3, the Tax Indemnified Party shall promptly, but in no event later
than the earlier of (i) 45 days after receipt of notice from the Tax Authority
of such claim or (ii) 15 days prior to the date required for the filing of any
protest of such claim, notify the Tax Indemnifying Party in writing of such
fact.
(c)    The Tax Indemnifying Party (in cooperation with the other members of
Blair pursuant to the documents governing the management of the affairs of
Blair) shall control all decisions with respect to any Tax Proceeding involving
an Indemnified Tax Claim and the Tax Indemnified Party shall take such action
(including settlement with respect to such Tax Proceeding or the prosecution of
such Tax Proceeding to a determination in a court or other tribunal of initial
or appellate jurisdiction) in connection with a Tax Proceeding involving an
Indemnified Tax Claim as the Tax Indemnifying Party shall reasonably request in
writing from time to time, including the selection of counsel and experts and
the execution of powers of attorney; provided, however, that (i) within 30 days
after the notice required by Section 8.3(b) has been delivered (or such earlier
date that any payment of Taxes with respect to such claim is due but in no event
sooner than five days after the Tax Indemnifying Party’s receipt of such
notice), the Tax Indemnifying Party requests that such claim be contested, and
(ii) if the Tax Indemnified Party is requested by the Tax Indemnifying Party to
pay the Tax claimed and sue for a refund, the Tax Indemnifying Party shall have
advanced to the Tax Indemnified Party, on an interest-free basis, the amount of
such claim. The Tax Indemnified Party shall not make any payment of an
Indemnified Tax Claim for at least 30 days (or such shorter period as may be
required by Law) after the giving of the notice required by Section 8.3(b) with
respect to such claim, shall give to the Tax Indemnifying Party any information


25



--------------------------------------------------------------------------------

 


requested related to such claim, and otherwise shall cooperate with the Tax
Indemnifying Party in order to contest effectively any such claim.
Section 8.4    Scope. Notwithstanding anything to the contrary herein, this
ARTICLE VIII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations respecting Tax matters
including Section 4.8). The rights under this ARTICLE VIII shall survive the
Closing until 30 days after the expiration of the statute of limitations
(including extensions) applicable to such Tax matter. No claim may be made or
brought by any Party hereto after the expiration of the applicable survival
period unless such claim has been asserted by written notice specifying the
details supporting the claim on or prior to the expiration of the applicable
survival period. For the avoidance of doubt, this ARTICLE VIII shall not be
subject to the provisions of ARTICLE X.
ARTICLE IX    
CONDITIONS TO OBLIGATIONS
Section 9.1    [Reserved].
Section 9.2    Conditions to the Obligations of Proppants. The obligations of
Proppants to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Proppants:
(a)    all necessary filings with and consents, approvals, Permits, and orders
of any Governmental Authority required by Law for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained
(or any applicable waiting period shall have expired), other than those that
would not reasonably be expected, in the aggregate, to have a material adverse
effect on Proppants. The Proppants Approvals and the Partnership Approvals shall
have been made or obtained, other than those that would not reasonably be
expected, in the aggregate, to result in material Losses to Proppants or the
Partnership;
(b)    (i) the Partnership Fundamental Representations and Warranties shall be
true and correct in all respects as of the date of this Agreement and as of the
Closing, as if made at and as of that time (other than such representations and
warranties that expressly address matters only as of a certain date, which need
only be true as of such certain date) and (ii) all other representations and
warranties of the Partnership contained in this Agreement shall be true and
correct in all respects (disregarding all qualifications as to materiality and
Material Adverse Effect and qualifications of similar import contained therein)
as of the date of this Agreement and as of the Closing, as if made at and as of
that time (other than such representations and warranties that expressly address
matters only as of a certain date, which need only be true as of such certain
date), except where the failure of such representations, individually or in the
aggregate, to be true and correct would not reasonably be expected to have a
Material Adverse Effect with respect to the Partnership;
(c)    [Reserved]


26



--------------------------------------------------------------------------------

 


(d)    the Partnership shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Partnership on or before the Closing;
(e)    [Reserved]
(f)    the Partnership shall have delivered a certificate, dated the Closing
Date, certifying that the conditions specified in Section 9.2(b) and
Section 9.2(d) have been fulfilled;
(g)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement;
(h)    [Reserved]; and
(i)    the Partnership shall have delivered or caused to be delivered the
Closing deliverables set forth in Section 2.2(d).
Section 9.3    Conditions to Obligations of the Partnership. The obligation of
the Partnership to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Partnership (with the approval of the
Conflicts Committee):
(a)    all necessary filings with and consents, approvals, licenses, Permits,
and orders of any Governmental Authority required by Law for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained (or any applicable waiting period shall have expired), other than those
that do not or would not reasonably be expected to result in Losses to Blair.
The Proppants Approvals and the Partnership Approvals shall have been made or
obtained, other than those that do not or would not reasonably be expected to
result in material Losses to the Partnership or Proppants;
(b)    (i) the Proppants Fundamental Representations and Warranties and the
representation set forth in Section 4.5 shall be true and correct in all
respects as of the date of this Agreement and as of the Closing, as if made at
and as of that time (other than such representations and warranties that
expressly address matters only as of a certain date, which need only be true as
of such certain date) and (ii) all other representations and warranties of
Proppants contained in this Agreement shall be true and correct in all respects
(disregarding all qualifications as to materiality and Material Adverse Effect
and qualifications of similar import contained therein) as of the date of this
Agreement and as of the Closing, as if made at and as of that time (other than
such representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date), except where the
failure of such representations, individually


27



--------------------------------------------------------------------------------

 


or in the aggregate, to be true and correct would not reasonably be expected to
have a Material Adverse Effect with respect to the Partnership;
(c)    Proppants shall have performed or complied in all material respects with
all of the covenants and agreements required by this Agreement to be performed
or complied with by it at or before the Closing;
(d)    Proppants shall have delivered a certificate dated the Closing Date,
certifying that the conditions specified in Section 9.3(b) and Section 9.3(c)
have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby;
(f)    Proppants shall have delivered or caused to be delivered the Closing
deliverables set forth in Section 2.2(b); and
(g)    the Partnership shall have consummated the Equity Financing.
     ARTICLE X    
INDEMNIFICATION
Section 10.1    Survival.
(a)    Subject to ARTICLE VIII relating to Taxes, the representations and
warranties of the Parties contained in this Agreement and all covenants
contained in this Agreement that are to be performed prior to the Closing will
survive the closing for 12 months following the Closing; provided, however, that
the Proppants Fundamental Representations and Warranties and the Partnership
Fundamental Representations and Warranties shall survive the Closing for five
years following the Closing. No Party shall have any liability for
indemnification claims made under this ARTICLE X with respect to any such
representation, warranty or pre-closing covenant unless a Claim Notice is
provided by the non-breaching Party to the other Party prior to the expiration
of the applicable survival period for such representation, warranty or
pre-closing covenant. If a Claim Notice has been timely given in accordance with
this Agreement prior to the expiration of the applicable survival period for
such representation, warranty or pre-closing covenant or claim, then the
applicable representation, warranty or pre-closing covenant shall survive as to
such claim, until such claim has been finally resolved.
(b)    All covenants and agreements of the Parties contained in this Agreement
to be performed after the Closing will survive the Closing in accordance with
their terms.
Section 10.2    Indemnification.
(a)    Subject to ARTICLE VIII relating to Taxes and the provisions of this
ARTICLE X, from and after the Closing, Proppants shall indemnify and hold
harmless the


28



--------------------------------------------------------------------------------

 


Partnership, the Partnership’s Subsidiaries, and their respective
Representatives (the “Partnership Indemnified Parties”) from and against all
Losses that the Partnership Indemnified Parties incur arising from any breach of
any representation, warranty or covenant of Proppants in this Agreement or in
any closing certificate to be delivered by Proppants at the Closing pursuant to
this Agreement.
(b)    Subject to ARTICLE VIII relating to Taxes and the provisions of this
ARTICLE X, from and after the Closing, the Partnership shall indemnify and hold
harmless Proppants and its Affiliates (other than the Partnership and its
Subsidiaries) and their respective Representatives (the “Proppants Indemnified
Parties”) from and against all Losses that the Proppants Indemnified Parties
incur arising from or out of any breach of any representation, warranty or
covenant of the Partnership in this Agreement or any closing certificate to be
delivered by the Partnership at the Closing pursuant to this Agreement.
(c)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use reasonable efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.
(d)    Notwithstanding anything in this ARTICLE X to the contrary, all Losses
relating to Taxes which are the subject of ARTICLE VIII shall only be subject to
indemnification under Section 8.3.
Section 10.3    Indemnification Procedures. Claims for indemnification under
this Agreement (other than claims involving a Tax Proceeding, the procedures for
which are set forth in ARTICLE VIII) shall be asserted and resolved as follows:
(a)    Any Partnership Indemnified Party or Proppants Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 10.2 shall promptly (i) notify the Party providing the indemnification
hereunder (the “Indemnifying Party”) of the Third Party Claim and (ii) transmit
to the Indemnifying Party a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim and a copy of all papers
served with respect to such claim (if any). Failure to timely provide such Claim
Notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent the Indemnifying Party is prejudiced by such
delay or omission.
(b)    The Indemnifying Party shall have the right to defend the Indemnified
Party against such Third Party Claim (unless (i) such Third Party Claim is
asserted against the Indemnifying Party also and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Third Party Claim and
provide indemnification with respect to any Losses arising from Third Party
Claim). If the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party elects to assume the defense of the Third Party Claim, then
the Indemnifying Party shall have the right to defend such Third Party Claim
with counsel selected by the Indemnifying Party (who shall be reasonably
satisfactory to the Indemnified Party), by all appropriate proceedings, to a
final conclusion or settlement at the


29



--------------------------------------------------------------------------------

 


discretion of the Indemnifying Party in accordance with this Section 10.3(b)
and, after notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Third Party Claim, the Indemnifying Party
will not, as long as it diligently conducts such defense, be liable to the
Indemnified Party under this ARTICLE X for any fees of other counsel or any
other expenses with respect to the defense of such Third Party Claim, in each
case subsequently incurred by the Indemnified Party in connection with the
defense of such Third Party Claim, other than reasonable costs of investigation.
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim, (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates, (iii) there is no finding
or admission of any violation of applicable Law or any violation of the rights
of any Person and no effect on any other Third Party Claims that may be made
against the Indemnified Party, (iv) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party and (v) the Indemnified Party
will have no liability with respect to any compromise or settlement of such
Third Party Claims. If requested by the Indemnifying Party, the Indemnified
Party agrees, at the sole cost and expense of the Indemnifying Party, to
cooperate with the Indemnifying Party and its counsel in contesting any Third
Party Claim which the Indemnifying Party elects to contest, including the making
of any related counterclaim against the Person asserting the Third Party Claim
or any cross complaint against any Person. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this Section 10.3(b), and the
Indemnified Party shall bear its own costs and expenses with respect to such
participation.
(c)    If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 10.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party, by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent. The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 10.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
(d)    Subject to the other provisions of this ARTICLE X, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.


30



--------------------------------------------------------------------------------

 


(e)    The Parties hereby consent to the non-exclusive jurisdiction of any court
in which a Proceeding is brought against any Indemnified Party for purposes of
any Claim that an Indemnified Person may have under this Agreement with respect
to such Proceeding or the matters alleged therein, and agree that process may be
served on any Party with respect to such a claim anywhere in the world.
(f)    The Indemnified Party or the Indemnifying Party, as the case may be,
shall furnish such information (so long as such information is not subject to
any confidentiality agreements or attorney-client privilege; provided, that the
parties shall take all reasonable measures to fully provide such information in
compliance with such obligations) in reasonable detail as it may have with
respect to a Third Party Claim (including copies of any summons, complaint or
other pleading which may have been served on such party and any written claim,
invoice, billing or other document evidencing or asserting the same) to the
other party if such other party is assuming defense of such Third Party Claim,
and make available all records and other similar materials which are reasonably
required in the defense of such Third Party Claim and shall otherwise reasonably
cooperate with and assist the defending party in the defense of such Third Party
Claim.
(g)    With respect to any Third Party Claim subject to indemnification under
this ARTICLE X: (i) both the Indemnified Party and the Indemnifying Party, as
the case may be, shall keep the other Person reasonably informed of the status
of such Third Party Claims and any related judicial or other proceedings at all
stages thereof where such Person is not represented by its own counsel and (ii)
the parties agree (each at its own expense) to render to each other such
assistance as they may reasonably require of each other and to cooperate in good
faith with each other in order to ensure the proper and adequate defense of any
Third Party Claim.
(h)    Notwithstanding anything to the contrary in this Section 10.3, the
indemnification procedures set forth in ARTICLE VIII shall control any
indemnities relating to Taxes.
Section 10.4    Additional Agreements Regarding Indemnification. Notwithstanding
anything to the contrary herein and subject to ARTICLE VIII relating to Taxes:
(a)    a breach of any representation or warranty (other than with respect to a
breach of the Partnership Fundamental Representations and Warranties or the
Proppants Fundamental Representations and Warranties) in connection with any
single item or group of related items that results in Losses of less than
$25,000 shall be deemed, for all purposes of this ARTICLE X not to be a breach
of such representation, warranty or pre-closing covenant;
(b)    Proppants shall not have any liability arising out of or relating to
Section 10.2(a) for breaches of representations or warranties (other than with
respect to a breach of the Proppants Fundamental Representations and Warranties)
except if the aggregate Losses actually incurred by the Partnership Indemnified
Parties thereunder exceed $2,000,000 (the “Basket”), and then, subject to
Section 10.4(d), only to the extent such aggregate Losses exceed such amount;
(c)    the Partnership shall not have any liability arising out of or relating
to Section 10.2(b) for breaches of representations or warranties (other than
with respect to a breach


31



--------------------------------------------------------------------------------

 


of the Partnership Fundamental Representations and Warranties) except if the
aggregate Losses actually incurred by the Proppants Indemnified Parties
thereunder exceed the Basket, and then, subject to Section 10.4(e), only to the
extent such aggregate Losses exceed such amount;
(d)    in no event shall (i) the aggregate liability of Proppants arising out of
or relating to Section 10.2(a) for breaches of representations or warranties
(other than with respect to a breach of the Proppants Fundamental
Representations and Warranties) exceed $40,000,000 (the “Cap”) and (ii) the
aggregate liability of Proppants arising out of or relating to Section 10.2(a)
for breaches of the Proppants Fundamental Representations and Warranties exceed
$200,000,000;
(e)    in no event shall (i) the liability of the Partnership arising out of or
relating to Section 10.2(b) for breaches of representations or warranties (other
than with respect to a breach of the Partnership Fundamental Representations and
Warranties) exceed the Cap and (ii) the liability of the Partnership arising out
of or relating to Section 10.2(b) for breaches of the Partnership Fundamental
Representations and Warranties exceed $200,000,000;
(f)    for the avoidance of doubt, nothing in this Section 10.4 shall affect the
provisions of ARTICLE VIII.
(g)    for purposes of determining whether a breach of any representation or
warranty set forth in this Agreement (other than the representations and
warranties set forth in Section 4.5) has occurred and whether any Indemnified
Party is entitled to indemnification for any liabilities under this ARTICLE X
arising from any such breach of such representation or warranty and in
calculating the amount of such liabilities, the Parties shall disregard (i) any
requirement in any such representation or warranty that an event or fact be
material, have, or be reasonably expected to have, a Material Adverse Effect, or
otherwise be subject to a similar qualification as to materiality, material
adverse effect or words of similar import and (ii) any other references to
materiality, material adverse effect or words of similar import in any such
representation or warranty.
(h)    Under no circumstance shall Proppants be entitled to offset any
indemnification obligations to the Partnership Indemnified Parties arising under
this ARTICLE X against any amounts due to Proppants under Section 2.3 hereof
without the prior written consent of the Partnership (which shall include the
prior written consent of the Conflicts Committee).
Section 10.5    Waiver of Other Representations.
(a)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF
PROPPANTS OR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE CONTRIBUTED INTERESTS, THE BUSINESS, BLAIR OR ITS ASSETS OR ANY
PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT.


32



--------------------------------------------------------------------------------

 


(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF THE
PARTNERSHIP OR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE PARTNERSHIP, ITS BUSINESS OR ASSETS OR ANY PART THEREOF, EXCEPT
THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT.
Section 10.6    Consideration Adjustment. The Parties agree to treat all
payments made pursuant to this ARTICLE X as adjustments to the purchase price
for Tax purposes, except as otherwise required by Law following a final
determination by the U.S. Internal Revenue Service or a Governmental Authority
with competent jurisdiction.
Section 10.7    Exclusive Remedy.
(a)    Notwithstanding anything to the contrary herein except as provided in
Section 8.2, Section 8.3, Section 10.2 or Section 11.2, no Party shall have any
liability, and no Party shall make any claim, for any Loss or other matter (and
the Partnership and Proppants each hereby waive any right of contribution
against the other and their respective Affiliates), under, arising out of or
relating to this Agreement, any other document, agreement, certificate or other
matter delivered pursuant hereto or the transactions contemplated hereby,
whether based on contract, tort, strict liability, other Laws or otherwise.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT
ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 10.7 SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE X FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE X.



33



--------------------------------------------------------------------------------

 


ARTICLE XI    
TERMINATION
Section 11.1    Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
(a)    by the mutual consent of the Parties as evidenced in writing signed by
each of the Parties;
(b)    by any of the Parties if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or
(c)    by any of the Parties if the Closing has not occurred on or before
December 31, 2016 or such later date as the Parties may agree upon.
Section 11.2    Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 11.1, this Agreement shall
forthwith become void and have no effect without any liability on the part of
any Party hereto other than for any prior breaches, as to which the Parties will
remain liable and/or to which the other Party shall be entitled to all rights
and remedies available under Law or equity. The provisions of Section 11.2 and
Section 12.4 shall survive any termination of this Agreement.
ARTICLE XII    
MISCELLANEOUS
Section 12.1    Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
(a)    If to Proppants, to:
Hi-Crush Proppants LLC
Three Riverway, Suite 1350
Houston, TX 77056
Attention:    General Counsel
Facsimile:    (713) 963-0088


34



--------------------------------------------------------------------------------

 




(b)    If to the Partnership, to:
Hi-Crush Partners LP
Three Riverway, Suite 1350
Houston, TX 77056
Attention:    General Counsel
Facsimile:    (713) 963-0088
or to such other address or addresses as the Parties may from time to time
designate in writing.
Section 12.2    Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of the other Party (which, in the case
of the Partnership, shall include the prior written approval of the Conflicts
Committee). Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns.
Section 12.3    Rights of Third Parties. Except for the provisions of
Section 10.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give any Person, other than the Parties,
any right or remedies under or by reason of this Agreement.
Section 12.4    Expense. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants.
Section 12.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.
Section 12.6    Entire Agreement. This Agreement (together with the Disclosure
Schedule to this Agreement) constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes any other agreements,
whether written or oral, that may have been made or entered into by or among any
of the Parties or any of their respective Affiliates relating to such subject
matter.
Section 12.7    Disclosure Schedule. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned to them in this Agreement. No reference to or disclosure of
any item or other matter in the Disclosure Schedule shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedule. No disclosure in the Disclosure Schedule relating to any
possible breach or violation of any agreement or Law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. The inclusion of any information in the Disclosure Schedule shall not
be


35



--------------------------------------------------------------------------------

 


deemed to be an admission or acknowledgment by Proppants, in and of itself, that
such information is material to or outside the ordinary course of the Business
of Blair or required to be disclosed on the Disclosure Schedule.
Section 12.8    Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party (which, in the case of the Partnership, shall require the prior written
approval of the Conflicts Committee).
Section 12.9    Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Partnership and Proppants, which consent
shall not be unreasonably withheld, conditioned or delayed by any Party;
provided, however, that nothing herein shall prevent a Party from publishing
such press releases or other public communications as such Party may consider
necessary in order to satisfy such Party’s obligations at Law or under the rules
of any stock or commodities exchange after consultation with the other Party as
is reasonable under the circumstances.
Section 12.10    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
then they shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.
Section 12.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of Texas without regard to the Laws that might be applicable
under conflicts of laws principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between any of the Parties hereto arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Houston, Texas, and each of the Parties hereto irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement. The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties to obtain execution of judgment in any other
jurisdiction. The Parties further agree, to the extent permitted by Law, that a
final and unappealable judgment against a Party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of


36



--------------------------------------------------------------------------------

 


such judgment. Except to the extent that a different determination or finding is
mandated due to the Law being that of a different jurisdiction, the Parties
agree that all judicial determinations or findings by a state or federal court
in Houston, Texas with respect to any matter under this Agreement shall be
binding.
(c)    To the extent that any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 12.11(b).
(d)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
(Signature Page Follows)


37



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Contribution Agreement has been duly executed and
delivered by each Party as of the date first above written.
PROPPANTS:




HI-CRUSH PROPPANTS LLC


By:    /s/ Robert E. Rasmus    
Name:     Robert E. Rasmus
Title: Chief Executive Officer








PARTNERSHIP:




HI-CRUSH PARTNERS LP


By:    Hi-Crush GP LLC, its general partner


By:     /s/ Robert E. Rasmus    
Name: Robert E. Rasmus
Title: Chief Executive Officer








[Signature Page to the Contribution Agreement]



--------------------------------------------------------------------------------






ANNEX A
Form of Registration Rights Agreement Amendment







--------------------------------------------------------------------------------

 


FORM OF
SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
This Second Amendment to Registration Rights Agreement (this “Amendment”) is
made and entered into as of , 2016 by and between Hi-Crush Partners LP, a
Delaware limited partnership (the “Partnership”), and Hi-Crush Proppants LLC, a
Delaware limited liability company (the “Sponsor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Registration Rights Agreement, entered
into as of August 20, 2012 (the “Registration Rights Agreement”), by and between
the Partnership and the Sponsor (each a “Party,” and together, the “Parties”).
RECITALS:
WHEREAS, Section 3.11 of the Registration Rights Agreement provides that such
agreement may be amended by the written agreement of the Partnership and the
Holders of a majority of the then outstanding Registrable Securities; and
WHEREAS, pursuant to the foregoing authority, and in connection with the
issuance of common units representing limited partner interests in the
Partnership (the “Common Units”) pursuant to the Contribution Agreement, dated
as of August 9, 2016, by and between the Sponsor and the Partnership (the “Blair
Contribution Agreement”), the Parties desire to amend the Registration Rights
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
Amendments to Registration Rights Agreement
Amendments to Section 1.01.
The following definition of “Blair Contribution Agreement” is hereby added:
“Blair Contribution Agreement” means the Contribution Agreement, dated as of
August 9, 2016, by and among Sponsor and the Partnership.”
The definition of “Registrable Securities” is hereby deleted in its entirety and
replaced with the following:
““Registrable Securities” means the aggregate number of (i) Common Units issued
(or issuable) to Sponsor pursuant to the Contribution Agreement (including
pursuant to the Deferred Issuance and Distribution); (ii) Common Units issued
upon conversion of the Subordinated Units; (iii) Common Units issued upon
conversion of the Class B Units issued pursuant to the Class B


40



--------------------------------------------------------------------------------

 


Unit Contribution Agreement and (iv) Common Units issued pursuant to the Blair
Contribution Agreement, which Registrable Securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions hereof.”
General Provisions.
Amendment. No amendment of this Amendment shall be valid unless such amendment
is made in accordance with Section 3.11 of the Registration Rights Agreement.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.
Governing Law. The Laws of the State of New York shall govern this Amendment.
Severability of Provisions. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.
Effect of the Amendment. Except as amended by this Amendment, all other terms of
the Registration Rights Agreement shall continue in full force and effect and
remain unchanged and are hereby confirmed in all respects by each Party.
[Signature Page Follows]




41



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto execute this Amendment, effective as of
the date first written above.
HI-CRUSH PARTNERS LP


By:    Hi-Crush GP LLC, its general partner




By:        
Name:    Robert E. Rasmus
Title:    Chief Executive Officer






HI-CRUSH PROPPANTS LLC


By:         
Name:    Robert E. Rasmus
Title:    Chief Executive Officer







